DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 10/22/2021. 
Response to arguments
The claims 11-14 were pending in this application. Arguments are persuasive and the previous rejection is withdrawn. Claims 11-14 are allowed. 
Allowable Subject Matter
Claims 11-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are NPL- source HUAWEI, Title: “Initiation of SDAP Entity”, R2-1704986, 3GPP TSG-RAN WG2 Meeting #98, Hangzhou, China, 15th - 19th May 2017; NPL- source HUAWEI, Title: "QoS message flows", R2-1704977, 3GPP TSG-RAN WG2 Meeting #98, Hangzhou, China, 15th - 19th May 2017; hereinafter R2-1704977) and Lu et al. (U.S 10,383,095). 
Regarding in claims 11-14, R2-1704986 discloses a single SDAP entity will be configured for each individual PDU session (i.e. receiving a message including a Data Radio Bearer (DRB), configuration which associates a DRB to a Service Data Adaptation Protocol (SDAP) entity, wherein the SDAP entity is configured for a PDU session, and one or more DRBs are established for the PDU session. R2-1704977, disclose UE receiving the RRC message to release the PDU related resource including the SDAP entity and all DRBs associated with the SDAP entity, wherein the UE releases the SDAP entity and DRBs and sends a release complete message to gNB: RRC: RRC configure completed and PDU SESSION RESOURCE RELEASE RESPONSE . Lu, disclose releasing, by UE, an MAC entity of a second connectivity in leaving a connected state which including releasing all RLC entities where radio bearer has been established, MAC layer configuration and associated PDCP entities; and informing a higher layer that RRC connection has been released and informing a cause.
However, none of R2-1704986, R2-1704977, Lu and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “A method performed by a user equipment (UE), the method comprising: entering a radio resource control (RRC) inactive state; and storing a service data adaptation protocol (SDAP) configuration, wherein the SDAP configuration includes a protocol data unit, (PDU) session identifier associated with an SDAP entity and quality of service (QoS) flow mapping rules to a Data Radio Bearer (DRB)”, and relating to “ upon entering a radio resource control (RRC) idle state, releasing associated service data adaptation protocol (SDAP) for all established radio bearers”.
Above taken with other limitations of the claims is considered novel and non-obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lan-Huong Truong/
Primary Examiner, Art Unit: 2464
10/26/2021